Citation Nr: 0942507	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  03-26 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had 20 days active service from May 28 to June 
17, 1982.  He was discharged due to his failure to meet 
procurement fitness standards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in July 2005, and a transcript 
of the proceeding is of record.  In its November 2005 
decision, the Board reopened the previously denied claim for 
service connection for a left knee condition, and then denied 
the underlying claim on the merits.

The Veteran appealed the Board's decision as it pertained to 
a left knee disorder to the United States Court of Appeals 
for Veterans Claims (Court).  The Court in a November 2007 
memorandum decision remanded the case for further 
proceedings. The Court issued its judgment in this case in 
December 2007.

In March 2009, the Board remanded this matter to the RO for 
additional development.  After completing the requested 
actions, the RO continued the denial of the claim (as 
reflected in an August 2009 supplemental statement of the 
case (SSOC)) and returned the matter to the Board for 
additional appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's left knee disability was noted in an April 
1982 service treatment record, prior to entrance onto active 
duty, and an orthopedic evaluation performed on the day of 
the enlistment examination noted that the Veteran was status 
post meniscectomy; the presumption of soundness at entry is 
rebutted. 

3.  The weight of the probative evidence demonstrates that 
the Veteran's left knee condition did not permanently 
increase in severity beyond its natural progression during 
his period of active service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee condition 
are not met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2008) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a March 2005 pre-rating letter and a May 2009 
post-rating letter provided notice to the Veteran of the 
evidence and information needed to substantiate his claim for 
service connection on appeal.  These letters also informed 
the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  These letters further requested 
that the Veteran submit any additional information or 
evidence in his possession that pertained to his claim.  The 
May 2009 letter also provided the Veteran with information 
regarding disability ratings and effective dates consistent 
with Dingess/Hartman.  After issuance of the above letters, 
and providing the Veteran and his attorney additional 
opportunity to respond, the RO readjudicated the issue on 
appeal in an August 2009 SSOC.  Hence, the Veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the SOC or SSOC, is sufficient to cure a 
timing defect).

To the extent it may be argued there is a presumption of 
prejudice due to the content error in failing to provide pre- 
rating notice of the criteria to substantiate a claim for 
service connection based on aggravation of pre-existing 
disability, the Board notes that in a recent precedent 
decision, Shinseki v. Sanders, 556 U. S. ___ (2009), the U.S. 
Supreme Court overturned the lower Federal Circuit Court's 
holdings in Sanders v. Nicholson, 487 F.3d 881 (2007), and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007), by 
indicating that as the pleading party the Veteran, not VA, 
has the responsibility of showing why a VCAA notice error is 
prejudicial.  And, here, the Veteran has made no such 
allegation in this particular instance.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA outpatient medical records, private 
medical records, a March 2008 private independent medical 
evaluation report, and a July 2009 VA examination report.  
Also of record and considered in connection with the appeal 
is the transcript of the July 2005 Board hearing, as well as 
various written statements provided by the Veteran as well as 
by his prior representative and attorney, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

For veterans serving for a period of 90 days or more, service 
connection may be presumed, for certain chronic diseases, 
such as arthritis, which are manifested to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R.§§ 3.307, 3.309 (2009).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

A "Report of Operation" from 1968 includes a preoperative 
diagnosis of internal derangement of the left knee and a post 
operative diagnosis of tear in the lateral meniscus.

Service treatment records from April 1982, prior to entrance 
onto active duty, include the Veteran's signed pre-screening 
form, which indicates a prior left knee surgery and a 
physical impairment relating to this prior surgery.  In a 
report of medical history associated with the Veteran's 
entrance examination, the Veteran indicated that he was in 
good health and denied foot or knee trouble.  However, on 
that same form, he stated that he had cartilage removed from 
his left knee. The report of medical examination upon 
enlistment referenced a left knee scar of 7 or 6 inches in 
length.  Knee surgery was noted, and the Veteran was assigned 
a normal physical profile.  He was found qualified for 
enlistment at that time.  An orthopedic consultation was 
ordered.

An orthopedic specialist evaluated the Veteran on the same 
day of the enlistment examination.  The consultation sheet 
indicates a request to evaluate cartilage removal from the 
knee.  No problems were observed and the Veteran indicated 
working on his feet all day. X-rays at this time showed no 
significant degenerative changes. The examiner's impressions 
stated that the Veteran was status post meniscectomy.

While in basic training on June 7, 1982, the Veteran sought 
treatment for knee pain, noting that he was unable to 
tolerate basic training.  A knee evaluation report reflects 
that the Veteran was in his first week of basic training with 
complaint of left knee pain since onset of training.  His 
pre-service left knee surgery was again discussed.  The 
physician's notes indicate internal derangement.  The 
physician then indicated a plan of discharge for an injury 
that existed prior to service.

Records of the medical board indicate a history of left 
meniscectomy in 1968, due to a baseball accident.  Pain was 
associated with physical activity.  Surgical scars were 
noted, but no other objective indications were discerned.  
The Veteran was diagnosed with internal derangement of the 
left knee and found unfit for enlistment. His physical 
profile was modified to exclude prolonged standing, running, 
or marching on June 10, 1982.  The Veteran concurred with the 
proceedings and was discharged on June 17, 1982.

In light of the above, the Board finds that the pre-service 
treatment records (STRs) and the STRs on entrance into active 
duty, clearly and unmistakably show that the Veteran suffered 
from a left knee condition prior to his period of active 
service.  This appears to have been noted at the time of 
entry onto active duty via a specialized examination with an 
orthopedic specialist.   As such, there is no presumption of 
soundness as the pathology was noted at the entry into active 
duty.

As to the question of aggravation, generally, a pre-existing 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.306(a) (2009).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); 
Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

In an undated and unsigned report, the examiner who evaluated 
the Veteran in April 1982 stated that he was seen again in 
September 1982.  It was noted that the Veteran had served for 
a month and hadn't done well.  He had an inflamed knee with 
chondromalacia, with symptoms noticed the previous June.  

Post-service medical records show that in August 1985, J.R., 
M.D. examined the Veteran and after reviewing x-rays, he 
determined that some joint effusion might be present in the 
left knee.  

A private outpatient report from August 1985, for the purpose 
of vocational rehabilitation, indicates complaints of chronic 
pain in left knee.  The Veteran noted that at the age of 16, 
he had left knee surgery, following which he had continued 
pain and swelling in the left knee with stressful activity.  
He was seeking to be retrained since his current work as a 
press operator caused pain.  The Veteran's knee was stable 
with no effusion noted.. The examiner's impression was knee 
pain.  Chondromalacia was found to be a cause of knee pain 
and an activity plan was recommended.

Records of private outpatient care from November 1987 note 
the Veteran's continued complaints of knee pain, which he 
described as being chronic from 1982. 

An October 1990 outpatient orthopedic record indicates that 
the Veteran had a prior history of knee surgery.  
Occasionally, since that time, the knee had locked up and 
become painful.  Patellofemoral pain was diagnosed in the 
left knee.  

At the time of private orthopedic evaluation in June 1994, 
the Veteran attributed his left knee disorder to an old 
sports injury, with pain, locking and catching in the knee 
since the cartilage removal in 1969.  

A statement from the Veteran's manager Mr. CB, received in 
July 2003 indicates that the Veteran's employment history 
prior to service was satisfactory, but has declined 
considerably since his military service.  Difficulty 
performing tasks at work were also described as secondary to 
his physical condition.  In September 2003, additional lay 
statements by Mr. HK and Ms. DT discuss deterioration in the 
Veteran's physical condition that was not present before his 
military service.

Additional private medical records, submitted in June 2004, 
indicate multi-compartment osteoarthritis in the Veteran's 
left knee in April 2004.

At a hearing before the undersigned in July 2005, the 
Veteran's representative noted that the Veteran did get a 
waiver to come into the military.  He also noted that 14 
years had elapsed between the Veteran's knee surgery and his 
entrance into the military.  Notwithstanding this, he argues, 
based on employer's reports of reduced performance following 
service, that the Veteran's knee condition was aggravated by 
military service.

At the same hearing, the Veteran indicated many trips to the 
sick bay during service. The Veteran said that before he was 
discharged his knee was swelling and showing other symptoms, 
even when routinely walking.  Following service, the Veteran 
reported problems of pain that were brought on by his 
occupation, which required standing.  

In a March 2008 independent medical evaluation submitted by 
the Veteran's attorney, on his behalf, G. L. Winfield, M.D.,  
stated that he conducted a clinical interview of the Veteran 
and reviewed his relevant medical and VA records.  Dr. 
Winfield stated that as noted in the Veteran's VA records, he 
underwent surgery on his left knee prior to his entrance on 
active duty.  As further noted, the Veteran was evaluated by 
an orthopedic specialist on the day of his enlistment 
examination, at which time no problems were observed.  While 
in basic training, the Veteran sought treatment for knee 
pain.  Based on his clinical interview of the Veteran and his 
independent review of his medical records, it was Dr. 
Winfield's professional opinion that it is highly likely that 
the Veteran's knee condition was aggravated and increased in 
severity due to his activities in basic training, which 
included heavy lifting and prolonged significant physical 
stress on joints.  It was his further opinion that it was 
highly likely that this aggravation and increase in severity 
of his knee condition were not due to the natural progression 
of the knee condition.  

An April 2009 private medical record from T. Beck, M.D., 
reflects that the Veteran was seen for a new complaint of 
left knee pain that had been present for about two months.  
He had not had recent injury but had had surgery on both 
sides of the knee approximately 40 years ago.  The Veteran 
complained of increasing pain, the more he was up on his 
feet.  The diagnosis was degenerative arthritis of the left 
knee.  

In March 2009, the Board remanded this matter to the RO for 
additional development, to include a VA opinion as to whether 
the Veteran's left knee condition pre-existed service and if 
so, whether it underwent in-service aggravation.  

In July 2009, the Veteran underwent a VA joints examination.  
The Veteran examiner provided a detailed examination report 
and a notation that the Veteran's claims file and VA records 
had been reviewed.  He noted that the Veteran served in the 
Army for a period of approximately 20 days and was released 
from active duty because of a preexisting left knee 
condition.  The Veteran was diagnosed with status post 
arthrotomy of the left knee and degenerative arthritis of the 
bilateral knees, worse on the left than the right.  

In response to the Board's specific questions requested in 
the March 2009 remand, the VA examiner provided very detailed 
opinions with corresponding analysis.  In this regard, the VA 
examiner opined that the Veteran's left knee condition was 
not caused by nor aggravated by his military service.  After 
having reviewed the claims file, including the Board remand, 
he noted that the Veteran did not have any documented or 
reported history of injury to the left knee and that a June 
7, 1982 progress note indicates that the Veteran complained 
of left knee pain since the onset of training.  Therefore, 
the VA examiner concluded that it was apparent that no injury 
occurred, that the Veteran's complaint was related to the 
mere fact of being in the military, and this complaint should 
be considered simply a flare-up of a preexisting condition 
and not an increase in severity or aggravation.  Therefore, 
as to the question put forth by the Board "Did the Veteran's 
left knee disorder undergo an increase in severity in 
service," the VA examiner stated that the answer was "no."  
This opinion was based on the fact that the June 7, 1982 note 
indicates that the Veteran's left knee pain began with the 
onset of training, not injury.  The examiner continued that 
just the mere fact of being in the service was not in and of 
itself an indication that injury or aggravation had occurred, 
rather the opposite, in that the Veteran was simply stating 
that his knee began hurting when he began training, training 
being standing and walking, normal activities of daily 
living.

In response to the Board's questions whether an increase in 
severity occurred and whether the symptoms manifested were 
indicative of temporary flare-ups or permanent worsening of 
the underlying condition, the VA examiner opined that the 
answer is simply that the symptoms (in service) were 
manifestations of a temporary flare-up.  He explained that 
the Veteran had surgery in 1968 and that a certain percentage 
of people who had the arthrotomy, the removal of the 
meniscus, have less protective cushioning in the knee, and 
therefore it was not unexpected that when they engaged in 
activities such as prolonged standing that they would begin 
having symptoms.  This was not an indication of aggravation.  
It was merely an indication of the preexisting condition 
where the meniscus had been removed, and it was not an 
indication of permanent worsening of the underlying knee 
condition. 

The VA examiner continued with his response to the Board's 
question of if there was in fact an increase in severity of 
the left knee disorder that involved some permanent effect, 
was such increase directly attributable to service or instead 
a natural progression of the disease.  It was the VA 
examiner's final opinion that this is merely the natural 
progression of the disease.  He commented that the purpose of 
the operation was to remove the meniscus which was damaged 
back in 1968.  By removal of the meniscus, once again, the 
cushioning of the meniscus was not available and therefore, 
the knee joint would sustain a natural increase in stress in 
such activities as standing and walking.

In conclusion, the VA examiner opined that the Veteran's left 
knee condition was not caused by nor aggravated by military 
service, but was simply the natural progression of the 
preexisting disease or condition.  

In this case, there is medical evidence for and against the 
Veteran's claim. The Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, the 
Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, 
and provide reasons for rejecting material evidence favorable 
to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight assigned to this evidence, 
the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

After weighing the medical evidence, the Board finds the July 
2009 VA examiner's opinion to be most probative.  Such 
opinion was supported by a thorough rationale when the 
examiner reached the conclusion that the Veteran's left knee 
condition was not caused by nor aggravated by his military 
service, that the symptoms in service were simply 
manifestations of a temporary flare-up; and such increase in 
severity was a natural progression of the preexisting left 
knee condition.  This opinion describes the Veteran's 
disability in sufficient detail, provides a rationale for the 
conclusions reached, and is based on a review of the 
Veteran's claims file, examination and interview of the 
Veteran, and a detailed explanation of the pre-service 
condition and the impact that subsequent physical activity 
would naturally have on the Veteran.  See Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007) (finding that an examination 
report is adequate where it describes the disability in 
sufficient detail so the Board can make a fully informed 
evaluation of the disability); see also Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (finding that a physician's 
access to the claims file and the thoroughness and detail of 
the opinion are important factors in assessing the probative 
value of a medical opinion).  

Although Dr. G. L. Winfield indicated that he had conducted a 
clinical interview of the Veteran and reviewed his relevant 
medical and VA records, which is undoubtedly of considerable 
importance in formulating a clinical opinion, that factor 
alone is not dispositive absent comprehensive reasoning and 
persuasive discussion of causation in view of specific and 
substantiated facts from the record.  In this regard, the 
record clearly shows that the Veteran had a pre-existing left 
knee condition in which he underwent removal of cartilage 
from his left knee in 1968; the July 2009 VA examiner 
provided a thorough discussion of this procedure and the 
medical implications it would have on the Veteran in the 
future, i.e. . that with the removal of the meniscus there 
was less cushioning and the knee joint would sustain a 
natural increase in stress from activities such as walking 
and standing.  In contrast, Dr. Winfield failed to address 
the dynamics of the pre-service removal of the meniscus, 
unlike the VA examiner.  Further, his opinion was based in 
part that the Veteran sustained prolonged significant 
physical stress; however, since the Veteran had active duty 
service for only 20 days, and was on a profile as of June 10, 
1982, the Board deems that his finding of prolonged 
significant physical stress is inconsistent with the 
Veteran's length of active military service.  Thus, in 
comparison to the VA examiner's opinion, the Board finds that 
Dr. Winfield's does not provide a fully articulated, 
comprehensive, and supportable medical analysis as to the 
manifestations of the Veteran's symptoms (i.e. left knee 
pain) in service and the matter of aggravation.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion 
... must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions.").  

In sum, the Board finds that the entirety of the February 
2009 VA examiner's opinion provides a detailed description of 
the clinical course of the Veteran's pre-existing left knee 
condition, describes the Veteran's pre-service, service, and 
post-service manifestations of the disability, and discusses 
how exacerbations of his pre-existing left knee condition in 
service were no more than a temporary flare-up.  He 
specifically noted that he could not find any evidence, (i.e. 
an injury) that anything in service had caused aggravation of 
his symptoms and that the exacerbation was in line with the 
natural progression of the clinical course of his condition.  
Hence, the Board finds that the February 2009 VA opinion is 
probative in concluding that the Veteran's left knee 
condition was not caused by nor aggravated by military 
service, but is simply the natural progression of the 
preexisting disease or condition. 

In addition to the medical evidence, the Board has carefully 
considered the written statements and testimony of the 
Veteran (and those provided, on his behalf, by his attorney 
and prior representative).  The Board notes that a layperson 
is competent to report on matters observed or within his or 
her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, to whatever extent the Veteran-and his 
attorney and prior representative, through arguments made on 
the Veteran's behalf-attempt to support the claim on the 
basis of assertions alone, the Board points out that matter 
of aggravation of a pre-existing medical condition, upon 
which this case turns, is a matter within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-138 (1994).  As laypersons not shown to have 
appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter, none of the above individuals can provide persuasive 
evidence on the medical question.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have only limited probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for a left knee condition must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Service connection for a left knee condition is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


